           Case 3:20-cv-00249-RCJ-CLB Document 21
                                               23 Filed 07/07/20
                                                        07/08/20 Page 1 of 3




 1   STEPHANIE RICE, ESQ.
     State Bar No. 11627
 2   MIDTOWN LAW
 3   115 Casazza Drive
     Reno, NV 89502
 4   Phone: (775) 786-5800
     Stephanie@MLReno.com
 5   Attorney for Defendants
     ANNE MARIE CAREY and
 6
     the CAREY TRUST
 7                                UNITED STATES DISTRICT COURT

 8                                  DISTRICT OF NEVADA (RENO)

 9
      PATRICK H. MCGUIRE, an individual, and LISA       Case No.   3:20-cv-00249-RCJ-CLB
10    ANN MCGUIRE, an individual,

11          Plaintiffs,

12          vs.

13    ANNE MARIE CAREY, an individual; CAREY
      TRUST, a testamentary Trust;
14                                                       STIPULATION AND ORDER TO
      ANTONETTE D. SHAW, an individual; MAXED            EXTEND TIME TO RESPOND TO
15    PROFESSIONALS, LLC, a Nevada limited liability     VERIFIED SECOND AMENDED
      company;                                           COMPLAINT (ECF NO. 17)
16    RE/MAX, LLC a Delaware limited liability           (FIRST REQUEST)
      company; and,
17    REM/MAX HOLDINGS, INC., a Delaware
18    corporation;
      JOSEPH HENRY, in his individual and official
19    capacities; and,
      THE CITY OF RENO, a municipal entity.
20
            Defendants.
21
           Plaintiffs PATRICK H. MCGUIRE and LISA ANN MCGUIRE, by and through their attorney
22
     of record, John Neil Stephenson, Esq., and Defendants ANNE MARIE CAREY and the CAREY
23
     TRUST, by and through their attorney of record, Stephanie Rice, Esq., of Midtown Law, hereby
24
     agree and stipulate to extend the due date for Defendants ANNE MARIE CAREY and the CAREY
25
     TRUST, to file a response to Plaintiffs’ Verified Second Amended Complaint (ECF NO. 17), from
26

27                                                  1
28
           Case 3:20-cv-00249-RCJ-CLB Document 21
                                               23 Filed 07/07/20
                                                        07/08/20 Page 2 of 3




 1   July 17, 2020 to July 27, 2020.      This extension deadline is requested to allow for said
 2   Defendants to appropriately gather relevant information regarding the allegations made in the
 3   Verified Second Amended Complaint and respond accordingly and is not brought for any
 4   improper purpose or undue delay.
 5                DATED this 7th day of July, 2020.
 6   MIDTIWN LAW                                         STEPHENSON LAW, PLLC
 7

 8    /s/ Stephanie Rice, Esq                             /s/John Stephenson, Esq.
     Stephanie Rice, Esq.                                John Neil Stephenson, Esq.
 9   Nevada Bar No. 11627                                Nevada Bar No. 12497
10   115 Casazza Drive                                   1770 Verdi Vista Court
     Reno, Nevada 89502                                  Reno, Nevada 89523
11   Attorney for Defendants                             Attorney for Plaintiffs
     Anne Marie Carey and the Carey Trust
12
                                                ORDER
13

14                                 8th day of ________________,
           IT IS SO ORDERED this _____          July            2020.
15

16                                             ____________________________________
                                               U.S. MAGISTRATE
                                                    D               JUDGE
17

18

19

20

21

22

23

24

25

26

27                                                   2
28
            Case 3:20-cv-00249-RCJ-CLB Document 21
                                                23 Filed 07/07/20
                                                         07/08/20 Page 3 of 3




 1                                      CERTIFICATE OF SERVICE
 2           Pursuant to LR IC 5-1, I certify that I am an employee of MIDTOWN LAW, 115 Casazza
 3   Drive, Reno, Nevada, and that on this date, I am serving STIPULATION AND ORDER TO
 4   EXTEND TIME TO RESPOND TO VERIFIED SECOND AMENDED COMPLAINT (ECF NO. 17)
 5   on the party(s) set forth below by:
 6   __________    Placing an original or true copy thereof in a sealed envelope placed for collection
                   and mailing in the United States Mail, at Reno, Nevada, postage prepaid, following
 7                 ordinary business practices.
 8
     __________    Personal delivery.
 9
     ____X_____    CM/ECF electronic service, addressed as follows:
10
                   John Neil Stephenson, Esq.           Rebecca L. Mastrangelo, Esq.
11
                   Stephenson Law, PLLC                 Rogers, Mastrangelo, Carvalho & Mitchell
12                 1770 Verdi Vista Court               700 S. Third Street
                   Reno, NV 89523                       Las Vegas, Nevada 89101
13                 Attorneys for Plaintiffs             Attorneys for RE/MAX, LLC and
                                                        RE/MAX Holdings, Inc.
14                 Karl S. Hall, Esq.
15                 Jonathan D. Shipman, Esq.
                   Chandeni K. Sendall, Esq.
16                 Reno City Attorney’s Office
                   Post Office Box 1900
17                 Reno, Nevada 89505
                   Attorneys for City of Reno and Joseph Henry
18

19   __________    Facsimile (FAX).

20   __________    Federal Express or other overnight delivery.
21
     __________    Messenger Service.
22
                   DATED this __7th__ day of July, 2020.
23
                                                        By:   __/s/ Ana Alvarado____________
24                                                            Ana Alvarado
25                                                            Legal Assistant

26

27                                                  3
28
